Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/016651, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The above provisional application fails to disclose “a mesh” as recited in lines 14-17 of claim 24 or lines 14-19 of claim 46.  Accordingly, December 26th 2008 (the filing date of Application 12/344378) is the earliest date to which the pending claims are being given priority.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be a “delivery sheath” disclosed in addition to the “tubular portion” (claim 24); at least for the embodiment of Figures 13A-13G (the embodiment providing support for the mesh of claim 24).
                                                                                                                                                                                                   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 25, 27, 28, 30, 32-34, 44, 46 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Don Michael et al. (US 2001/0044634).
Regarding claims 24, 46 and 47, Don Michael et al. disclose a system (Figures 12-16) for retrieving a clot from a blood vessel lumen (as clear from Figures 15, 16 and ¶[0095]-[0098], the system could retrieve clot material as claimed), the system comprising: a first elongated  [0097]); wherein the opening is configured to receive the retrieval device therethrough (Figure 16); wherein the retrieval device is configured to be expanded into apposition with the blood vessel wall (¶[0095]) and engage and secure clot material at the vessel wall (a nitinol mesh funnel which completely occupies the cross-section of a vessel would be capable of engaging and securing at least some types/forms of clot material adhered to the vessel wall as claimed); and, 
Regarding claim 25, the retrieval device is a stent-type structure (evident from Figures 12 and 13) formed of a laser cut tube  (¶[0083] - the retrieval device is formed by a non-specified method of cutting slots through a tube; it is asserted that it is identical to the device as claimed, although produce by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two (MPEP 2113(II)).
Regarding claims 27 and 28, the retrieval device has a plurality of flanges (formed by members 110, 130, 131 or 132 when they are bent in the compressed state as clear from Figure 12) along its length proximal of its distal end, wherein at least one of the plurality of flanges is independently moveable relative to at least another of the plurality of flanges (each flange is elastically flexible and could be independently moved by some external force(s)). 
Regarding claim 30, the mesh is formed of a superelastic material such that, when released from a delivery sheath, the mesh self-expands to form the funnel (¶[0083], [0095]).  
Regarding claim 32, the first elongated member is configured to be slideably positioned within a lumen of the second elongated member and thereby slideably couple the second elongated member to the first elongated member (¶[0097]).  
Regarding claim 33, a delivery (326) is sheath configured to receive the retrieval device and the mesh in their respective compressed configurations therein (Figure 20; ¶[0112]).
Regarding claim 44, the mesh is preformed to form a funnel shape (¶[0095]; Figure 13).  

Claims 24-28, 30, 32 and 44-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansel et al. (US 2008/0312681).
Regarding claims 24, 46 and 47, Ansel et al. disclose a system for retrieving a clot from a blood vessel lumen (Figures 11-13; ¶[0050]-[0052]), the system comprising: a first elongated member (30) sized for advancement through the blood vessel a second elongated member (32)  sized for advancement through the blood vessel, wherein the second elongated member is slidably coupled to the first elongated member (¶[0044]); a retrieval device (22) coupled to a distal terminus of a distal region of the first elongated member (Figures 2 and 4; ¶[0035]), the retrieval device comprising a proximal end portion (46/48), a distal end portion (56/58), and a plurality of members (16/18/20) extending from a common area (at/around 48) at the proximal end portion toward the distal end portion (Figure 5), the retrieval device having an expanded configuration (Figure 9) and a compressed configuration (Figure 8); a mesh (14; ¶[0035]) having a first end (38) coupled to a distal region of the second elongated member (¶[0037]) and a free second end (44; Figure 2), the mesh having a compressed configuration (Figures 6 and 8) and an expanded configuration (Figure 9) in which the mesh forms a funnel defining a cavity therein (evident from Figures 11-13), and (b) the free second end of the mesh defines an opening (defined by 44), in the compressed configuration, the distal end of the mesh is the distalmost end of the mesh (evident from Figure 2); a tubular portion (12) slidably coupled to the second elongated member such that the second elongated member is configured to move axially through a lumen of the tubular portion to advance the tubular portion at least partially over the mesh (¶ [0043]); wherein the opening is configured to receive the retrieval device therethrough (evident from Figures 11-13); wherein the retrieval device is configured to be expanded into apposition with the blood vessel wall and engage and secure clot material (84) at the vessel wall (evident from Figures 11-13); and, wherein when the retrieval device and the mesh are expanded within the blood vessel such that at least a portion of the retrieval device is distal of the funnel, pulling the first elongated member proximally relative to the second elongated member moves the retrieval device and adhered clot material through the opening such that at least the portion of the retrieval device and adhered clot material is positioned within the cavity of the funnel (¶[0007]; Figures 11-13).  
Regarding claim 25, the retrieval device is a stent-type structure (the retrieval device is tubular, expandable and sized to fit within a blood vessel - it can therefore be considered as a stent-type structure in a broad sense given the wide variety of stent structures known in the art) formed of a cut tube equivalent to a laser cut tube  (¶[0039]).
Regarding claim 26, the mesh is a braid (¶[0035])
Regarding claims 27 and 28, the retrieval device has a plurality of flanges along its length proximal of its distal end, wherein at least one of the plurality of flanges is independently moveable relative to at least another of the plurality of flanges (each flange is elastically flexible and could be independently moved by some external force(s)). 
Regarding claim 30, the mesh is formed of a superelastic material such that, when released from a delivery sheath, the mesh self-expands to form the funnel (¶[0035]).  
Regarding claim 32, the first elongated member is configured to be slideably positioned within a lumen of the second elongated member and thereby slideably couple the second elongated member to the first elongated member (¶[0044]).  
Regarding claim 44, the mesh is preformed to form a funnel shape (¶[0037]; Figures 8 and 9).  
Regarding claims 45 and 48, the retrieval device comprises a distal end (56/58) and an open proximal end (Figure 4 - proximal of “60”) including one or more flanges, the one or more flanges (16/18/20) at least partially defining a flared structure of the retrieval device (evident from Figure 4).
Regarding claim 49, the mesh is a braid (¶[0037]; Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Don Michael et al. (US 2001/0044634) in view of Daniel et al. (US 2006/0100662).
Regarding claim 29, Don Michael et al. fail to disclose that the retrieval device includes radiopaque material.  Don Michael et al. disclose that their retrieval device is intended to serve as an embolic protection device (¶[0003]).
Daniel et al. also disclose an embolic protection device (Title) and further teach that the embolic protection device or retrieval device (340) should include a radiopaque material (¶[0098]). Don Michael et al. and Daniel et al. being in Applicant’s field of capture devices for intravascular particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Daniel et al. to have included a radiopaque material when forming the retrieval device of Don Michael et al. as one skilled in the art would recognize that this would allow imaging of the retrieval device during a procedure.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art would have also been motivated to make the retrieval device of Don Michael et al. from a radiopaque material as a matter of obvious design choice since Daniel et al. effectively teach that it is known in the art to make a retrieval device from such a material. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ansel et al. (US 2008/0312681) in view of Dubrul et al. (US 2001/0051810).
Regarding claim 31, Don Michael et al. fail to disclose that the mesh includes a radiopaque material.
Dubrul et al. disclose a similar mesh (20) for capturing a thrombus (4; Figure 5) and further teach that it can include platinum - a radiopaque material (¶[0057]).  Don Michael et al. and Dubrul et al. being in Applicant’s field of capture devices for intravascular particles.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to include platinum when making the mesh of Don Michael et al. as a matter of obvious design choice since Dubrul et al. effectively teach that it is known in the art to make a very similar retrieval device from this material.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771